DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 8/2/2021.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5, 7, 12, 15-17, 21-22, 24-25, 28-29, 33, 35, 41, 46-55, 57, 60, 62, 64-65, and 69-70 in the reply filed on 8/2/2021 is acknowledged.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The IDS filed 10/31/2018, 1/15/2020, and 4/28/2021 has been considered.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 5, 7-8,12-15, 17-47, 62-65, 67-69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US 2004/0246065 A1 to Roberson, et al. (hereinafter 'Roberson').
Regarding Claim 1, Roberson discloses an apparatus comprising: a first substrate including one or more electrical connection features (Fig. 1; para [0026], [0029], [0030], first substrate, 12, and solder bumps, 16.); and an assembly including: a second substrate (Fig. 1; para [0029], [0030], second substrate, 14.); conductive features in contact with the second substrate, one or more of which are electrically connected to corresponding electrical connection features of the first substrate (Fig. 1; para [0008], [0009], [0028], [0030], coupled conductive microstrips, 22, and 24, and solder bumps, 16, providing electrical connectivity between substrates located at ends of sides as shown... and bumps providing connectivity between strips.); and an electronic component between the second substrate and the first substrate and electrically connected to one or more of the conductive features (Fig. 1; para [0008], [0009], [0028], [0030], coupled conductive dielectric microstrips, 18 20 22 24, and solder bumps, 16, providing electrical connectivity between substrates located at ends of sides as shown... and bumps providing connectivity between strips.), in which a separation between the first substrate and the second substrate is 500 micrometers or less (Fig. 1; para [0029], solder bumps of 100 micrometers.).
Regarding Claim 2, Roberson further discloses the apparatus of claim 1, in which the assembly includes multiple electronic components between the second substrate and the first substrate (Fig. 1; para [0026], [0029], [0030], first substrate, 12, second substrate, 14, and conductive microstrips, 18 20 22 24.).
Regarding Claim 5, Roberson further discloses the apparatus of claim 1, in which the electronic component is formed on the second substrate (Fig. 1; para [0029], [0030], first substrate, 29, second substrate, 30, and conductive microstrips, 18 20.).

Regarding Claim 8, Roberson further discloses the apparatus of claim 1, in which the electronic component is positioned at a first surface of the second substrate, and in which the assembly comprises a second electronic component positioned at a second surface of the second substrate, the second surface opposite the first surface (Fig. 1; para [0026], [0029], [0030], first substrate, 12, second substrate, 14, and conductive microstrips, 18 20 22 24.).
Regarding Claim 12, Roberson further discloses the apparatus of claim 1, in which the one or more conductive features are formed on a surface of the second substrate (Fig. 1; para [0026], [0029], [0030], first substrate, 12, second substrate, 14, and conductive microstrips, 18 20 22 24.).
Regarding Claim 13, Roberson further discloses the apparatus of claim 12 in which a surface of the first substrate faces the surface of the second substrate on which the conductive features are formed and the electronic component is at least partially within a gap between the two surfaces (Fig. 1; para [0026], [0029], [0030], first substrate, 12, second substrate, 14, and conductive microstrips, 18 20 22 24.) the surface of the second substrate facing the first substrate.
18 and 20, providing electrical connectivity between substrates.); and an electronic component between the second surface and the first substrate and electrically connected to one or more of the conductive features (Fig. 2; para [0028], [0034], coupled conductive microstrips, 18, 20, 22, and 24, and substrates, 29 and 30, providing electrical connectivity between substrates.), in which a separation between the first substrate and the second surface is 500 micrometers or less (Fig. 1; para [0029], solder bumps of 100 micrometers.); a second surface of the electronic component is 500 micrometers or less from the surface of the substrate, and in which the height of the conductive features is greater than or equal to 
Regarding Claim 15, Roberson further discloses the apparatus of claim 12, in which the gap between the two surfaces is filled with an encapsulant (Fig. 3; para [0035], dielectric layer, 39, is formed over the microstrips to provide isolation.).
Regarding Claim 17, Roberson further discloses the apparatus of claim 1, in which the electronic component comprises one or more bond pads, at least one of the bond pads electrically connected to a corresponding one of the conductive features of the second substrate (Fig. 1; para [0008], [0009], [0026], [0028], [0030], second substrate, 14... coupled conductive dielectric microstrips, 18 20 22 24, and solder bumps, 16, providing electrical connectivity between substrates located at ends of sides as shown... and bumps providing connectivity between strips.).
Regarding Claim 18, Roberson further discloses the apparatus of claim 17, in which each bond pad includes a corresponding bump, and in which the at least one of the bond pads is electrically connected to the corresponding one of the conductive features through the bump (Fig. 1; para [0008], [0009], [0026], [0028], [0030], second substrate, 14... coupled conductive dielectric microstrips, 18 20 22 24, and solder bumps, 16, providing electrical connectivity between substrates located at ends of sides as shown... and bumps providing connectivity between strips.).
Regarding Claim 19, Roberson further discloses the apparatus of claim 17, in which the one or more bond pads are formed on a surface of the electronic component (Fig. 1; para [0008], [0009], [0026], [0028], [0030], second substrate, 14... coupled conductive dielectric microstrips, 18 20 22 24, and solder bumps, 16, providing electrical connectivity between substrates located at ends of sides as shown... and bumps providing connectivity between strips.).
Regarding Claim 21, Roberson further discloses the apparatus of claim 17, in which a pitch of the bond pads of the electronic component is different than a pitch of the electrical connection features of 
Regarding Claim 22, Roberson further discloses the apparatus of claim 1, in which the electronic component is electrically connected to one or more of the conductive features by an interconnection system (Fig. 1; para [0008], [0009], [0026], [0028], [0030], second substrate, 14... coupled conductive dielectric microstrips, 18 20 22 24, and solder bumps, 16, providing electrical connectivity between substrates located at ends of sides as shown... and bumps providing connectivity between strips.).
Regarding Claim 24, Roberson further discloses the apparatus of claim 1, in which each conductive feature includes a first conductive structure oriented in parallel to a surface of the second substrate and a second conductive structure oriented perpendicular to a surface of the second substrate (Fig. 1; para [0008], [0009], [0026], [0028], [0030], second substrate, 14... coupled conductive dielectric microstrips, 18 20 22 24, and solder bumps, 16, providing electrical connectivity between substrates located at ends of sides as shown... and bumps providing connectivity between strips.).
Regarding Claim 25, Roberson further discloses the apparatus of claim 24, in which the assembly includes an encapsulant layer between the second substrate and the first substrate, and in which the second conductive structures are formed through a thickness of the encapsulant layer (Fig. 3; para [0035], dielectric layer, 39, is formed over the microstrips to provide isolation.).
Regarding Claim 28, Roberson further discloses the apparatus of claim 27, in which the first conductive structures comprise a redistribution structure (Fig. 8; para [0050], microstrips positioned to provide a 3-dimensional RF circuit such as for tighter coupling and configurable modal Impedances.).
Regarding Claim 29, Roberson further discloses the apparatus of claim 1, in which one or more of the conductive features of the second substrate each comprises a contact pad connected to a corresponding conductive line (para [0002], [0028], [0039], microstrip line... microstrip two-way 
Regarding Claim 33, Roberson further discloses the apparatus of claim 29, in which one or more of the contact pads is each connected to a corresponding electrode, and in which one or more of the electrodes is each electrically connected to a corresponding one of the electrical connection features of the first substrate (para [0039], [0055], [0057], dielectric microstrip coupling related to voltage to distribute power for propogating modes... electrical connection between strips as alternating current.).
Regarding Claim 35, Roberson further discloses the apparatus of claim 33, in which the electronic component has a thickness no greater than the combination of a thickness of the electrodes and a thickness of the electrical connection features of the first substrate (para [0054] -[0056], conductive strips, 148 152, having thickness from about 0.1 to 25 micrometers... solder bumps thickness, e.g., 100 micrometers... and conductive strips, 150 154, having thickness from about 0.1 to 25 micrometers.).
Regarding Claim 41, Roberson further discloses the apparatus of claim 40, in which the separation between the first substrate and the second substrate is 100 micrometers or less (para [0054], solder bump 5 micrometers to about 100 micrometers.).
Regarding Claim 46, Roberson further discloses the apparatus of claim 45, in which the first substrate is 10 surface of the electronic component facing the first substrate (para [0054], solder bump 5 micrometers.).
Regarding Claim 47, Roberson further discloses the apparatus of claim 46, in which the first substrate is in physical contact with the surface of the electronic component facing the first substrate (para [0051], first and second substrate structurally connected and bonded.).

Regarding Claim 64, Roberson further discloses the apparatus of claim 62, comprising a second assembly disposed on the second substrate, the second assembly comprising: a third substrate; third conductive features in contact with the third substrate, one or more of which are electrically connected to corresponding second conductive features of the second substrate; and a second electronic component between the third substrate and the second substrate and electrically connected to one or more of the third conductive features (Fig. 4; para [0036], substrates, 42 44 46, microstrips, 50 52 54 56 58 60 62 64, and bumps, 48.).
Regarding Claim 65, Roberson further discloses the apparatus of claim 1, comprising a third substrate disposed on the assembly such that the assembly is between the first substrate and the third substrate, the third substrate comprising one or more second electrical connection features electrically connected to one or more of the electrical connection features of the first substrate (para [0030], [0055], electrical connection between microstrips and bump.) in which the second electrical connection features are formed through a thickness of the third substrate (para [0035], buried microstrips in a substrate.) and in which one or more of the electrical connection features of the first substrate are formed through a thickness of the first substrate (para [0035], buried microstrips in a substrate.).
Regarding Claim 67, Roberson further discloses the apparatus of claim 65, comprising a second electronic component disposed on the third substrate and electrically connected to one or more of the 
Regarding Claim 69, Roberson further discloses the apparatus of claim 65, in which a first surface of the first substrate faces the third substrate, and comprising a second electronic component disposed on a second surface of the first substrate (Fig. 4; para [0036], substrates, 42 44 46, microstrips, 50 52 54 56 58 60 62 64, and bumps, 48.), the second electronic component electrically connected to one or more of the second electrical connection features (para [0030]).
bumps, 16.); and an assembly including: a second substrate (Fig. 1; para [0029], [0030], second substrate, 14.); conductive features formed on the second substrate, one or more of which are electrically connected to corresponding electrical connection features of the first substrate (Fig. 1; para [0008], [0009], [0028], [0030], coupled conductive microstrips, 22, and 24, and solder bumps, 16, providing electrical connectivity between substrates located at ends of sides as shown... and bumps providing connectivity between strips.); and an electronic component positioned at a surface of the second substrate and electrically connected to one or more of the conductive features (Fig. 1; para [0008], [0009], [0028], [0030], coupled conductive dielectric microstrips, 18 20 22 24, and solder bumps, 16, providing e ectrical connectivity between substrates located at ends of sides as shown... and bumps providing connectivity between strips.), the surface of the second substrate facing the first substrate (Fig. 1; para [0026], [0029], [0030], first substrate, 12, second substrate, 14, and conductive microstrips, 18 20 22 24.), in which a separation between the surface of the second substrate and the first substrate is 500 micrometers or less (Fig. 1; para [0029], solder bumps of 100 micrometers.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson, in view of US 2011/0285023 A1 to Wen-Wei, et al. (hereinafter 'Wen-Wei').
Regarding Claim 16, Roberson further discloses the apparatus of claim 1, in which at least portions of the one or more conductive features are embedded within a body (Figs. 1, 3; para [0030], 
Regarding Claim 101, Roberson further discloses the method of claim 90, in which the second substrate comprises a dielectric element or microstrip (para [0030]); but does not specifically disclose that the second substrate comprises an interposer. However, Wen-Wei discloses an apparatus comprising a first and second substrate (para [0007]), bump interconnects (para [0016]), and an interposer (para [0017]). To a person of ordinary skill in the art, it would have been obvious through routine experimentation to substitute an interposer as taught by Wen-Wei for use in the apparatus as in Roberson in order to manufacture desired semiconductor stack configurations (Wen-Wei: para [0016]), because Roberson and Wen-Wei are directed towards apparatus comprising a first and second substrate and interconnect comprising bumps.
Claim 48-49, 54-57, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson, in view of US 2004/0198033 Al to Lee, et al. (hereinafter 'Lee').
Regarding Claim 48, Roberson further discloses the apparatus of claim 1, in which the first substrate comprises a material (para [0029]); but does not specifically disclose a flexible substrate. However, Lee discloses an apparatus comprising a first and second substrate (para [0012]), an interconnect (para [0012]), bumps (para [0041]), and wherein a substrate is flexible (para [0034]). To a person of ordinary 
Regarding Claim 49, Lee further discloses the apparatus of claim 48, in which the first substrate comprises a printed flexible circuit board (para [0039], [0043]).
Regarding Claim 54, Roberson further discloses the apparatus of claim 48, in which the electronic component comprises a material that is flexible (para [0031], gold., ptfe.).
Regarding Claim 55, Roberson further discloses the apparatus of claim 48, in which the electronic component has a thickness of less than about 50 micrometers (para [0031], mlcrostrlp thickness of 0.1 to 25 micrometers.).
Regarding Claim 56, Lee further discloses the apparatus of claim 48, in which the electrical connection features of the first substrate include printed conductors (para [0039], [0043]).
Regarding Claim 57, Lee further discloses the apparatus of claim 48, comprising an adhesive disposed between the flexible substrate and the assembly (para [0015], [0052]).
Regarding Claim 59, Roberson further discloses the apparatus of claim 57, in which the material forms a seal around the electronic component (Fig. 3; para [0035], dielectric layer, 39, is formed over the microstrips to provide isolation.); but does not specifically disclose that said material is an adhesive. However, Lee discloses an adhesive for attaching a substrate with an interposer (para [0052]). To a person of ordinary skill in the art, it would have been obvious to substitute the adhesive as taught by Lee for use in the apparatus as in Roberson in order to optimize the attachment of the material that forms a seal around the electronic component to the substrate.
Claim 48 and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson, in view of US 2003/0003779 A1 (Rathburn).
Regarding Claim 48, Roberson further discloses the apparatus of claim 1, in which the first substrate comprises a material (para [0029]); but does not specifically disclose a flexible substrate. However, Rathburn discloses an apparatus comprising a first and second substrate (Fig. 6; para [0054], [0058]), an interconnect (para [0052]), bumps (para [0093]), and wherein a substrate is flexible (para [0051], [0054]). To a person of ordinary skill in the art, it would have been obvious to substitute a flexible substrate as taught by Rathburn for use in the apparatus as in Roberson in order to improve the removal and repair of damaged or defective electronic devices (Rathburn: para [0009]), because Roberson and Rathburn are directed towards apparatus comprising a first and second substrate, interconnection, and bumps.
Regarding Claim 50, Rathburn further discloses the apparatus of claim 48, in which the second substrate comprises a material that is flexible (para [0091]).
Regarding Claim 51, Rathburn further discloses the apparatus of claim 50, in which the second substrate is stretchable (para [0064]).
Regarding Claim 52, Rathburn further discloses the apparatus of claim 51, in which the one or more conductive features comprise meandering conductive features (Fig. 10A; para [0064]).
.
Claim 58, 60, 61, and 66  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson, in view of Lee, and in further view of Rathburn.
Regarding Claim 58, Lee further discloses the apparatus of claim 57, in which the adhesive comprises a material (para [0008], [0052]); but does not specifically disclose a conductive adhesive. However, Rathburn discloses an apparatus comprising a first and second substrate (Fig. 6; para [0054], [0058]), an interconnect (para [0052]), bumps (para [0093]), and a conductive adhesive (para [0077]). To a person of ordinary skill in the art, it would have been obvious to substitute a conductive adhesive as taught by Rathburn for use in the apparatus as in Roberson, in view of Lee, in order to reduce cost by removing solder contacts (para [0010], [0060]), because Roberson and Rathburn are directed towards apparatus comprising a first and second substrate, interconnection, and bumps.
Regarding Claim 60, Lee further discloses the apparatus of claim 57, in which the adhesive comprises a resin (para [0052]); but does not specifically disclose an anisotropic conductive adhesive. However, Rathburn discloses an apparatus comprising a first and second substrate (Fig. 6; para [0054], [0058]), an interconnect (para [0052]), bumps (para [0093]), and an anisotropic conductive adhesive (para [0077]). To a person of ordinary skill in the art, it would have been obvious to substitute an anisotropic conductive adhesive as taught by Rathburn for use in the apparatus as in Roberson, in view of Lee, in order to reduce cost by removing solder contacts (para [0010], [0060]), because Roberson and Rathburn are directed towards apparatus comprising a first and second substrate, interconnection, and bumps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812